HARRIS, Judge.
Alvin Frederick Wilson was convicted of several felonies on December 12, 1991. However, because of various appeals and required resentencings, his conviction did not become final until his third appeal was dismissed on March 28, 1995. On March 28, 1997, Wilson submitted to prison officials for mailing his current Rule 3.850 motion. The trial court dismissed his motion on the basis that it was untimely. We reverse.
The State seems to concede that the “mail box” rule makes the motion timely but argues that we should affirm because the motion lacks merit in any event. This may be true, but that is for the trial court to decide. The issue before us is simply whether the motion was timely filed and, based on the “mail box” rule, we hold that it was. We, therefore, reverse the dismissal and remand to the trial court for a ruling on the merits of the motion.
REVERSED and REMANDED.
GRIFFIN, C.J., and GOSHORN, J., concur.